EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), the undersigned officer of US Biodefense, Inc., a Utah corporation (the "Company"), does hereby certify, to such officer's knowledge, that: The Annual Report on Form 10-KSB/A for the year ended November 30, 2007 (the "Form 10-KSB/A") of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Form 10-KSB/A fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 11,2008 By: /s/ Scott Gallagher Scott Gallagher Chief Executive Officer and Acting Chief Financial Officer
